NUMBER 13-09-00551-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE: H & H SAND AND GRAVEL, INC. 
A TEXAS CORPORATION
 

On Relator's Petition for Writ of Mandamus.
 

MEMORANDUM OPINION


Before Justices Yañez, Garza, and Benavides
Memorandum Opinion Per Curiam


	On October 5, 2009, relator, H & H Sand and Gravel, Inc., a Texas Corporation, 
filed a petition for writ of mandamus, in which it requests this Court to direct the
respondent, the Honorable Marisela Saldana, presiding judge of the 148th Judicial District
Court of Nueces County, Texas, to vacate a protective order dated June 30, 2009 in trial
court cause number 02-3448-E, styled H & H Sand and Gravel, Inc., a Texas Corporation
v. Suntide Sandpit, Inc., a Texas Corporation; Mike Hurst, individually; Phil Hurst,
individually; Erma Stilwell, individually; and City of Corpus Christi, Texas.  On November
5, 2009, relator also filed a motion for temporary relief, in which it requested this Court to
stay the proceedings in trial court cause number 02-3448-E, pending disposition of the
petition for writ of mandamus.  
	This Court, having examined and fully considered the petition for writ of mandamus
and documents on file, is of the opinion that the petition for writ of mandamus should be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is
DENIED.  Further, relator's motion for emergency temporary relief is DENIED as moot.   

								PER CURIAM

Memorandum Opinion delivered and 
filed this the 6th day of November, 2009.